On Rehearing
In our original opinion we stated: “He (Dr. Bragg) had substantial interests in an insurance business and a real estate agency in Elba, Alabama.”
In brief on application for rehearing the accuracy of this statement is questioned. Counsel states: “ * * * there is not one word of testimony in the whole record that Dr. Bragg owned a real estate agency in Elba, Alabama, or that he was a stockholder in a real estate agency in Elba, Alabama.”
We found authority for our assertion in brief of appellant's counsel. The correctness of the statement in brief was not denied or controverted by appellee’s attorney. Supreme Court Rule 10, Title 7 Appendix, Code 1940.
This aside, the observation, which we have quoted supra from our opinion, is without material significance and bears no important relation to the questions we were called upon to decide. We were merely attempting to give a general background of Dr. Bragg’s business activities.
To respond further to the application for rehearing would result in a rediscussion of the questions we treated in our original opinion.
The application for rehearing is overruled.
PER CURIAM.
Affirmed on authority of State v. Bragg, 257 Ala. 13, 57 So.2d 559.